Case 6:21-cv-00083-ADA-JCM Document 1-4 Filed 01/28/21 Page 1 of 2




                    EXHIBIT 3
1/28/2021                                       Case 6:21-cv-00083-ADA-JCM        Document
                                                                re:SearchTX - CORENE            1-4CITBANK,NEWREZ,
                                                                                     TIPPEN VS. N.A.  Filed 01/28/21    Page 2 of 2
                                                                                                                   LLC CV20382




      Case Information

            CORENE TIPPEN VS. N.A. CITBANK,NEWREZ, LLC
            CV20382

               Refresh                          14 left                        File Into


            Location                                    Case Category                                 Case Type                                    Case Filed Date
            Freestone County - District Clerk           Civil – Real Property                         Other Property                               12/17/2020




      Parties            3




       Type                                     Name                                                                          Attorneys

       Petitioner                                                                                                            JOHN MALONE
                                               CORENE TIPPEN

       Defendant
                                               N.A. CITBANK

       Defendant
                                               LLC NEWREZ




      Events            2




         Oldest         Search events                                                                                                                               All    All



                                                                                                                       File Date
    Petition                                                                                                           12/17/2020
    Plaintiff's Request for Declaroator Judgment and Application for Temporary Injunction

      Document is hidden         
                                                                                                                       File Date
    Answer/Response                                                                                                    1/28/2021
    CitiBank and Shellpoint's Answer

    Name                                            Description                                 Security Description               Pages   Price

    Tippen-answer.pdf                               CitiBank and Shellpoint's Answer            Does not contain                   3       $0.30                      Add
                                                                                                sensitive data



    © 2021 Tyler Technologies, Inc. | All Rights Reserved
    Version: 2020.12.0.3128




                                                                                                                                                                             Help


https://research.txcourts.gov/CourtRecordsSearch/#/case/5163496561c4549e9121319093d47e08                                                                                             1/1
